DETAILED ACTION

This action is in response to the application filed on 7/29/2019. 
      Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



























Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20160261851 A1; hereinafter Tian) in view of Brown et al. (US 10029622 B2; hereinafter Brown).
Regarding the claim 1, Tian discloses the invention substantially as claimed.

Tian discloses,
1. A vision system having a telecentric lens comprising: 
“[0049]…the telecentric camera equipment 102 is may be a camera using bilateral telecentric lenses, and the camera may be a charge coupled device, a liquid crystal device, a spatial light modulator, a CMOS device or a digital camera; when the
telecentric measurement system is applied to measure the 3D information of the object 104…”

…

a camera having a telecentric lens positioned a distance away from the projector; and 
“[0049]…the telecentric camera equipment 102 is may be a camera using bilateral telecentric lenses, and the camera may be a charge coupled device, a liquid crystal device, a spatial light modulator, a CMOS device or a digital camera; when the
telecentric measurement system is applied to measure the 3D information of the object 104…”

a processor, wherein the processor is configured to control the camera and the projector according to a system architecture encoded on a non-transitory computer readable medium.
“[0048]…controlling the optical axis of the telecentric camera equipment 101 and the optical axis of the telecentric projection equipment 102 to be in a same plane.

“[0047] FIG. 1 is a flowchart of the calibration method for telecentric 3D shape measurement system according to the invention; FIG. 2 is a schematic view showing equipment positions of the calibration method for telecentric 3D shape measurement 

“[0013] step S22: using a computer to program a sinusoidal fringe pattern with a period being T 0 , and implanting it into the telecentric projection equipment, so that the telecentric projection equipment can project four sinusoidal fringe patterns with fixed period to the translation stage; conducting phase-shifting operation on the four sinusoidal fringe patterns, and the shifting phase values based on the first pattern
are 2itL/4 (L=O, 1, 2, 3); sequentially collecting the four phase-shifting fringe patterns by the telecentric camera equipment; selecting any pixel on the imaging plane of the
telecentric camera equipment as a pixel for calibration, and setting the pixel coordinates of the pixel for calibration in the image coordinates system of the telecentric camera equipment as (μ, v ); an expression oflight intensity of the pixel for calibration IL(μ, v) is…”.
See also eq. 1 in Tian.
Also, it is understood that a “computer program” mentioned in [0013] is encoded in a computer readable medium.
 
Tian does not disclose,
a projector having a non-telecentric pin-hole lens;

Brown discloses,
a projector having a non-telecentric pin-hole lens;
Cl7Lns26-38, “According to at least one implementation, the present embodiment may assume a pin-hole camera model with three parameters: the height of the camera, H.sub.c, above the (assumed horizontal and flat) ground plane; the camera tilt, .theta..sub.c, as measured from the downward vertical; and the focal length, F--the distance from the camera center to the notional image plane.  Also, it may be assumed that the camera has no roll, that its pixel aspect ratio is 1:1, and that, by convention, it faces in the world-Z direction and the origin of the world projects onto the center of the image plane.  As such, based on these choices and assumptions, "calibrating the camera" as described herein consists of determining the three parameters, H.sub.c, .theta..sub.c, and F.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Brown and apply them on the teachings of Tian to incorporate the pin-hole camera having pin-hole lens in the imaging/calibration system of Tian. 


Regarding the claim 14, it recite elements that are at least included in the claim 1 above.
Therefore, the rationale for the rejection of the claim 1 applies equally as well to the claim 14. 


Allowable Subject Matter
Claims 8-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to calibrating a camera in an imaging system in which a projector having a non-telecentric lens and a camera having a telecentric lens is utilized so as to analyze the reflected image of a fringe pattern projected to a calibration target. 

Prior art was found for the claims as follows:

-  Tian et al. (US 20160261851 A1)
Tian discloses a calibration calibrating a camera in an imaging system in which a projector and a camera having a telecentric lens is utilized so as to analyze the reflected image of a fringe pattern projected to a calibration target. 

- Brown et al.  (US 10029622 B2)
Brown discloses calibrating a camera in a vehicle having a pin-hole lens. 

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent 
a camera having a telecentric lens positioned a distance away from the projector; and
a processor, wherein the processor is configured to control the camera and the projector according to a system architecture encoded on a non-transitory computer readable medium, wherein the system architecture comprises:
a first protocol, wherein the first protocol is configured to control the camera to capture one or more images from a calibration target including one or more feature points with known world X-Y coordinates placed on a surface (Cal-Image);
a second protocol, wherein the second protocol is configure to identify feature points in the Cal-Image generating one or more set of coordinates;
a third protocol, wherein the third protocol is configured to control the projector to project at least one set of orthogonal fringe pattern onto the calibration target while commanding the camera to capture one image of the fringe pattern crossing the calibration target (Fringe- Image);
a fourth protocol, wherein the fourth protocol is configured to analyze the Fringe-Image to calculate the absolute phase of the at least one projected orthogonal fringe pattern;
a fifth protocol, wherein the fifth protocol is configured to analyze the absolute phase to establish a translation relationship between the X-Y coordinates of the camera to the X-Y coordinates of the projector;
a sixth protocol, wherein the sixth protocol is configured to calibrate the projector by calculating intrinsic and extrinsic matrices and calculate position of the calibration target in world XYZ coordinates, and
a seventh protocol. wherein the seventh protocol is configured to establish a calibration a matrix for the camera to thereby calibrate the camera.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter






Claims 2-7 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 2 and 15, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… a first protocol, wherein the first protocol is configured to control the camera to capture one or more images from a calibration target including one or more feature points with known world X-Y coordinates placed on a surface (Cal-Image); 



a third protocol, wherein the third protocol is configured to control the projector to project at least one set of orthogonal fringe pattern onto the calibration target while commanding the camera to capture one image of the fringe pattern crossing the calibration target (Fringe- Image); 

a fourth protocol, wherein the fourth protocol is configured to analyze the Fringe-Image to calculate the absolute phase of the at least one projected orthogonal fringe pattern;

a fifth protocol, wherein the fifth protocol is configured to analyze the absolute phase to establish a translation relationship between the X-Y coordinates of the camera to the X-Y coordinates of the projector; 

a sixth protocol, wherein the sixth protocol is configured to calibrate the projector by calculating intrinsic and extrinsic matrices and calculate position of the calibration target in world XYZ coordinates, and 

a seventh protocol, wherein the seventh protocol is configured to establish a calibration a matrix for the camera to thereby calibrate the camera.
















Conclusion
Borchers et al. (US 6289107 B1), Karam et al. (US 9704232 B2) and Ersue (US 8520067 B2) et al. disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Examiner, Art Unit 2481